internal_revenue_service department of the treasury index numbers washington dc person to contact telephone number refer reply to cc intl br5-plr-114939-99 date date number release date bank country a state date a date b x dear this is in reply to a letter dated date requesting rulings under sec_882 of the internal_revenue_code_of_1986 the code and the interest article of the income_tax treaty between the united_states and country a treaty the information submitted for consideration is substantially as set forth below the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination bank is an international banking institution that is incorporated under the laws of country a and that maintains offices in various countries bank represents that it is not a_trust company bank previously operated a u s branch office under a state banking license full license through which bank engaged in the active_conduct_of_a_banking_financing_or_similar_business in the united_states within the meaning of sec_1 c i of the income_tax regulations regulations pursuant to an order by its federal banking regulator bank was required to relinquish its full license on date a plr-114939-99 during bank’s tax_year ending date b contemporaneously with the surrender of its full license bank was able to continue many of its existing banking activities in the united_states by restructuring the ownership of its u s based activities bank represents that as of date b it transferred its u_s_assets within the meaning of sec_1_884-1 of the regulations to a wholly-owned u s based limited_liability_company llc that will be treated as a disregarded_entity within the meaning of sec_301_7701-2 the employees and income-producing activities of bank’s trade_or_business that operated under its full license will continue to operate and record its activities in the name of the u s based llc through the activities conducted by llc bank’s active_conduct_of_a_banking_financing_or_similar_business in the united_states within the meaning of sec_1_864-4 will continue in the year ending on date b and future years without interruption llc however will not have a banking license and will not be eligible to fund its activities by taking deposits in addition to its active_conduct_of_a_banking_financing_or_similar_business through llc’s activities bank represents that it is also planning to establish an office in the united_states pursuant to a license to establish a representative office in state restricted license under a restricted license the representative office will be permitted to act on behalf of bank in certain capacities such as soliciting and negotiating loans on behalf of bank so long as bank’s personnel located outside the united_states make the ultimate credit decisions the representative office however cannot take deposits in the united_states under a restricted license the representative office will be subject_to supervision and examination by state and federal banking authorities bank is a calendar_year accrual basis taxpayer and has filed a u s income_tax return for a foreign_corporation form 1120f with the internal_revenue_service center in philadelphia to report income effectively connected with its u s banking trade_or_business for tax years prior to the tax years ending on date b requested ruling for tax years beginning with bank’s tax_year ending date b bank has requested that it continue to be treated as a bank for purposes of sec_1_882-5 of the regulations and that the election previously made by bank to use the percent fixed ratio continue to apply for determining its u_s_liabilities sec_1_882-5 of the regulations provides rules for determining the amount of interest_expense of a foreign_corporation that is allocable under sec_882 of the code to income that is or is treated as effectively connected with the conduct_of_a_trade_or_business within the united_states under these rules a taxpayer must determine its worldwide liability-to-asset ratio sec_1_882-5 provides a taxpayer that is a bank as defined in sec_585 without plr-114939-99 regard to the second sentence thereof may elect to use a fixed ratio of percent in lieu of its actual ratio a taxpayer that is neither a bank nor an insurance_company may elect to use a fixed ratio of percent in lieu of the actual ratio bank represents that it timely elected and is currently subject_to the fixed ratio method a bank as defined in sec_585 in relevant part is a corporation that would otherwise meet the definition of a bank within sec_581 except for the fact that it is a foreign_corporation sec_581 provides in relevant part t he term bank means a bank or trust company incorporated and doing business under the laws of the united_states including laws relating to the district of columbia or of any state a substantial part of the business of which consists of receiving deposits and making loans and discounts or of exercising fiduciary powers similar to those permitted to national banks under authority of the comptroller of the currency and which is subject by law to supervision and examination by state or federal authority having supervision over banking institutions since bank is a not a_trust company and a substantial part of its business in the united_states does not consist of exercising fiduciary powers similar to those permitted to national banks under authority of the comptroller of the currency it will only qualify as a bank within the meaning of sec_581 if it engages in the other activities prescribed by the statute thus as applied to bank’s facts code sec_585 by reference to sec_581 requires bank to be substantially engaged in receiving deposits and making loans and discounts and be subject_to supervision and examination by a state or federal regulatory agency as of date a when bank relinquished its full license bank was no longer able to take deposits in the united_states because a substantial part of bank’s u s trade_or_business does not consist of receiving deposits bank does not meet the definition of a bank for purposes of code sec_581 and sec_585 further the scope of bank’s regulatory supervision under a restricted license would only extend to the scope of activities conducted pursuant to the license by the representative office and not the activities conducted by llc bank’s banking_financing_or_similar_business under sec_1_864-4 of the regulations which will be actively conducted through the activities of llc is not subject_to the supervision and examination by a state or federal regulatory agency accordingly based on the facts and representations submitted bank is not considered a bank for purposes of sec_1_882-5 of the regulations beginning the day after date a since bank timely elected under sec_1_882-5 of the regulations to use the fixed ratio method in determining its step-two u s connected liabilities bank must plr-114939-99 switch to the actual ratio method as determined under sec_1_882-5 in order to allocate an appropriate amount of interest_expense associated with the funding of its effectively_connected_income sec_1_882-5 provides an elected method must be used for a minimum of five years before the taxpayer may elect a different method to change an election before the end of the requisite five-year period a taxpayer must obtain the consent of the commissioner the commissioner will generally consent to a taxpayer’s request to change its election only in rare and unusual circumstances sec_1_882-5 provides the general_rule for determining the total amount of u s - connected liabilities for the taxable_year the amount of u s -connected liabilities for the taxable_year equals the total value of u_s_assets for the taxable_year as determined under paragraph b of this section multiplied by the actual ratio for the taxable_year as determined under paragraph c of this section or if the taxpayer has made an election in accordance with paragraph c of this section by the fixed ratio to compute the total value of u_s_assets sec_1_882-5 provides the total value of u_s_assets for the taxable_year is the average of the sums of the values determined under paragraph b of this section of u_s_assets for each u s asset value shall be computed at the most frequent regular intervals for which data are reasonably available in no event shall the value of any u s asset be computed less frequently than monthly beginning of taxable_year and monthly thereafter by a large_bank as defined in sec_585 and semi-annually beginning middle and end of taxable_year by any other taxpayer bank satisfied the definition of bank under sec_585 and met the definition since the date of its election through the beginning of its taxable_year ending on date b and up until it was required to surrender its full license on date a on date a before the end of its tax_year ending date b bank ceased to meet the definition of a bank within the meaning of sec_1_882-5 and by reference sec_585 sec_1_882-5 and c do not provide for the determination of the total value of u_s_assets and u s -connected liabilities under split-year or pro-rata methods to arrive at combined total values for the full taxable_year rather a taxpayer’s elected method must be applied to its total value of u_s_assets for the entire taxable_year to determine its u s -connected liabilities no pro-ration of assets is provided for in sec_1_882-5 to determine the u s -connected liabilities attributable to the period that bank met the definition of bank under sec_585 further the plr-114939-99 regulation requires that the actual ratio for the taxable_year or the fixed ratio be applied accordingly we conclude that the regulations contemplate that the method used by a taxpayer under a proper election for determining the total value of u s -connected liabilities must be applied for an entire taxable_year based on the facts and representations submitted we conclude bank will be permitted to remain on the percent fixed ratio method for the entire tax_year ending on date b since bank satisfied the definition of bank under sec_585 for a substantial part of the tax_year for tax years beginning after bank’s tax_year ending date b bank does not satisfy the definition of bank under sec_585 accordingly the fixed ratio applicable to bank under sec_1_882-5 for tax years beginning after date b i sec_50 percent for tax years beginning after bank’s tax_year ending date b bank may elect to apply the actual ratio method prescribed in sec_1_882-5 if bank so elects it is required under sec_1_882-5 to use the actual ratio for a minimum period of five years beginning with the first year in which bank elects the actual ratio before bank may elect a different method requested ruling for tax years beginning with bank’s tax_year ending date b bank has requested that interest_paid or deemed paid_by its u s permanent_establishment continue to be treated as interest_paid to which the exemption under the interest article of the treaty applies generally the interest article of treaty exempts interest_paid between banks from tax in the source country bank seeks to apply this article with regard to branch-level interest allocated to and borne by its u s permanent_establishment code sec_884 provides that in the case of a foreign_corporation engaged_in_a_trade_or_business_within_the_united_states any interest_paid by such trade_or_business in the united_states shall be treated as if it were paid_by a domestic_corporation code sec_884 provides that to the extent the interest that is allocable to income that is effectively connected or treated as effectively connected with the conduct_of_a_trade_or_business within the united_states exceeds the interest described in sec_884 a foreign_corporation shall be liable for tax under sec_881 in the same manner as if such excess were interest_paid to such foreign_corporation by a wholly owned domestic_corporation on the last day of such foreign corporation’s taxable_year plr-114939-99 sec_1_884-4 of the regulations provides that a portion of the excess_interest of a foreign_corporation that is a bank as defined in sec_585 without regard to the second sentence thereof shall be treated as interest on deposits as described in sec_871 and shall be exempt from the tax imposed by sec_881 as provided in such section provided that a substantial part of such bank’s business in the united_states as well as all other countries in which it operates consists of receiving deposits and making loans and discounts code sec_884 and sec_1_884-4 of the regulations provide that in the case of any interest described in sec_884 treaty benefits shall apply if such treaty is an income_tax treaty and the foreign_corporation receiving the interest is a qualified_resident of such foreign_country the treaty between the united_states and country a is an income_tax treaty bank represents that it is a qualified_resident of country a the interest article of the treaty provides that the rate_of_tax imposed by one contracting state on interest derived from sources in that contracting state by a resident of the other contracting state shall not exceed x this article of the treaty provides however that such interest shall be exempt from tax by the other contracting state if it is interest_paid between banks except on loans represented by bearer instruments therefore interest_paid by a bank in the united_states to a bank in country a is not subject_to u s taxation under the interest article of the treaty for purposes of applying this article both the payor and the payee must independently satisfy the definition of bank the treaty does not provide a definition of bank the treaty provides that undefined terms shall have the meaning which it has under the laws of the country whose tax is being determined unless the context requires otherwise because the context does not shed light on the meaning of the term in this situation it is necessary to refer to domestic law sec_1_884-4 of the regulations which applies to foreign_corporations that are treated as banks for purposes of the branch-level interest tax specifically refers to sec_585 for the definition of bank for reasons discussed above in requested ruling bank’s representative office does not qualify as a bank within the definition of code sec_581 and sec_585 in short bank’s representative office is not permitted to take deposits without a full license and as a result a substantial part of its business does not consist of receiving deposits accordingly the u s branch is not a bank within the definition of sec_585 because it does not meet the criteria required by sec_581 based on the facts and representations submitted we conclude bank cannot avail itself of the interest article of the treaty payments of branch- level interest as defined in sec_884 to bank from its representative office are not plr-114939-99 payments between banks as is required to receive benefits under the treaty accordingly any excess_interest is subject_to taxation in accordance with sec_884 based on bank’s representation that it is a qualified_resident as defined in sec_1_884-5 of country a its country of incorporation bank is entitled to the reduced withholding rate of x under the interest article of the treaty in accordance with sec_1_884-4 of the regulations a copy of this letter must be attached to any income_tax return to which it is relevant including any previously filed return this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely paul epstein senior technical reviewer branch office of associate chief_counsel international
